UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT THOMAS,
                                Petitioner,
                                                           19-CV-9337 (CM)
                    -against-
                                                           TRANSFER ORDER
 SUPERINTENDENT WALCOTT,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated at Orleans Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2241, challenging his April 20, 2005

judgment of conviction in the New York State Supreme Court, New York County, in which he

pleaded guilty and was sentenced to 15 years’ incarceration.

       The Court transfers this action to the United States Court of Appeals for the Second

Circuit for the reason set forth below.

                                          DISCUSSION

       Petitioner brings this petition under § 2241, challenging his April 20, 2005 judgment of

conviction. But the application must be construed as a petition for a writ of habeas corpus under

§ 2254 because Petitioner challenges “the judgment of a State court only on the ground that he is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254.

       Court’s records show that Petitioner filed a previous application for relief under § 2254

challenging the same conviction. See Thomas v. Heath, ECF 1:10-CV-5861, 17 (S.D.N.Y. July

12, 2011), appeal denied, No. 11-3236 (2d Cir. Feb. 17, 2012). Because Petitioner’s previous
application for relief under § 2254 was decided on the merits, this application is a second and

successive petition. 1 See Graham v. Costello, 299 F.3d 129, 133 (2d Cir. 2002).

       Before a second and successive § 2254 habeas petition is filed in the district court,

authorization from the appropriate court of appeals is required. 28 U.S.C. § 2244(b)(3)(A).

Petitioner must therefore move in the United States Court of Appeals for the Second Circuit for

permission to pursue this application.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. In the interest of justice, the petition is transferred to the United States Court of

Appeals for the Second Circuit. See 28 U.S.C. § 1631; see also Liriano v. United States, 95 F.3d

119, 122-23 (2d Cir. 1996) (per curiam).

       This order closes this case. If the Court of Appeals authorizes Petitioner to proceed in this

matter, he shall move to reopen this case under this civil docket number.

       Because Petitioner has not made a substantial showing of the denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.




       1
         The Court is not required to provide Petitioner with an opportunity to withdraw this
application before it recharacterizes it as a § 2254 petition because Petitioner previously filed a
§ 2254 petition. See Jiminian v. Nash, 245 F.3d 144, 148 (2d Cir. 2001).


                                                   2
       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   December 3, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                3
